DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 (line 11) states “a medium sensor for detecting a physical quantity depending on a propagation speed of the ultrasonic wave propagating a medium of the propagation path”.  As claimed, it reads as though the physical quantity detected by the medium sensor is dependent upon the propagation speed.  However, the measurements made by the temperature 71 and composition sensors 72 (published paragraph [0057]) are not dependent upon the propagation speed.  Rather the propagation speed is dependent upon the composition and the temperature of the medium (liquid).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Crayton et al. (US5319973 herein after “Crayton”) in view of Rollinger et al. (US9458759 herein after ”Rollinger”).
Claim 1: Crayton teaches an ultrasonic distance measuring device for measuring a distance of an ultrasonic wave propagation path to a liquid surface of a liquid stored in a tank (the device of Crayton measures the height of a liquid contained in a storage tank), the ultrasonic distance measuring device comprising: 
	an ultrasonic element for generating an ultrasonic wave (ultrasonic transducer 165, Fig. 1, 2 including transmitting element 210) and converting an input ultrasonic wave into an electric signal (the transducer 165 includes a receiving element 215); 
	a transmitter circuit for outputting a drive signal (the circuit board 230 connects to the piezoelectric transmitter 210, thus the transmitter is driven to output an ultrasonic signal) to the ultrasonic element for generation of the ultrasonic wave; 
	a comparator circuit (processing means 175 including a detector stage 325 which detects signals above a predetermined threshold, therefore the signal must compared to a minimum to be determined to be above a threshold)for outputting a detection signal when the electric signal of the ultrasonic element exceeds a threshold level; 
	a medium sensor (temperature sensor 170) for detecting a physical quantity (temperature) depending on a propagation speed of the ultrasonic wave propagating a medium of the propagation path (col. 6, Table 1, shows that the velocity/speed of sound through a liquid is dependent upon the temperature of the liquid and the particular liquid); and 
	a control circuit including a memory and an arithmetic operation circuit, wherein: 
	the memory stores a correlation between the physical quantity and the propagation speed of the ultrasonic wave (Table 1 correlates the propagation speed and the temperature); and 
	the arithmetic operation circuit is programmed to execute processing of 
	retrieving the propagation speed of the ultrasonic wave corresponding to an output of the medium sensor from the correlation between the physical quantity and the propagation speed of the ultrasonic 
	calculating a difference of the propagation path based on a time difference between the liquid surface timing in the propagation path detection period and an output timing of outputting the ultrasonic wave from the ultrasonic element, and the propagation speed of the ultrasonic wave retrieved from the memory (Crayton determines a maximum fuel height from the speed of sound (requires the temperature and Table 1) and the time of flight, wherein the time of flight includes the time for a signal to leave the transmitter 210, travel up to the float, and travel back to the receiver 215 therefore the output timing and time of reflection at the surface/float must be known and a difference thereof calculated.)
	Crayton fails to teach wherein the memory stores a correlation between a longest propagation path length and a shortest propagation path length of the propagation path; and wherein the arithmetic operation circuit executes setting a propagation path detection period for detecting a liquid surface timing, at which the detection signal corresponding to the ultrasonic wave reflected by the liquid surface is output from the comparator circuit, based on the longest propagation path length and the shortest propagation path length, which are stored in the memory, and the propagation speed of the ultrasonic wave retrieved from the memory.
	However, Rollinger teaches a standpipe 210, 310 coolant level sensing including the use of an ultrasonic level sensor.  Rollinger processes the raw data and assesses the data to determine whether the data is within a threshold of a physical range of the standpipe (i.e. if the data is representative of a possible value that would be detected within the physical bounds of the vertical standpipe) col. 20, lines 44-65. Fig. 11. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to store a correlation between a longest propagation path length and a shortest propagation path length of the propagation path; and wherein the arithmetic operation circuit executes setting a propagation path detection period for detecting a liquid surface timing, at which the detection signal corresponding to the ultrasonic wave reflected by the liquid surface is output from the comparator circuit, based on the longest propagation path length and the shortest propagation path length, which are stored in the memory, and the propagation speed of the ultrasonic wave retrieved from the memory in 
	
Claim 5: Crayton in view of Rollinger teaches the ultrasonic distance measuring device according to claim 1.  Crayton further teaches wherein: the liquid to be detected is fuel (title, “Ultrasonic Fuel Level Sensing Device”; Fig. 1 the liquid 105 is fuel).

Claim 6: Crayton in view of Rollinger teaches the ultrasonic distance measuring device according to claim 1.  Crayton further teaches wherein: the ultrasonic sensor is provided within the liquid stored in the tank (the sensor 165 is mounted on the bottom of the tank.  The sensor 165 includes a conical section 225 which protrudes from the tank bottom 125.)

Claim 7: Crayton in view of Rollinger teaches the sensor of claim 1, previous.  Crayton further teaches wherein: the medium sensor includes at least one of a temperature sensor (temperature sensor 170) for detecting a temperature of the medium and a composition sensor for detecting a composition of the medium and detects at least one of the temperature and the composition of the medium (the temperature sensor 170 detects the temperature of the medium).

Claims 2-4, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crayton in view of Rollinger further in view of Fell (US5877997 herein after “Fell”)

Claim 2: Crayton in view of Rollinger teaches the device of claim 2, previous.  Crayton in view of Rollinger teaches the use of time of flight, physical characteristics of the liquid medium, and a threshold for valid readings such that they fall within an anticipated range of times/distances.
	Crayton detects a time of flight and uses the composition and temperature of the liquid to determine a distance.  Rollinger teaches an anticipated range of values based on possible liquid levels within a container. 

	However, Fell teaches the analysis of pulse-echo distance measurement wherein the echo has traveled to the liquid surface 15, reflected, and then back through the liquid and probe to a receiving element.  The pulse energy is dissipated by attenuation and dispersion. (end col. 5- col. 6, line 16).  Therefore, if a person having ordinary skill in the art before the effective filing date of the invention knows all of the relevant factors as taught by Crayton, including ultrasound signal speed and duration as well as liquid composition and temperature, the distance traveled can be determined.  Likewise, the dissipation and attenuation of the echo as compared to the original can be detected and stored.  Under the same conditions (fluid composition, temperature, and distance) the pulse movement and attenuation is repeatable and predictable. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Crayton in view of Rollinger with the knowledge of ultrasonic propagation, as taught by Fell, in order to determine possible signal ranges and rule out invalid values, including using the time of flight, signal speed, and known contributing factors including temperature and composition of the liquid medium, in order to set a range of possible detection periods or, alternatively, to set the detection period based on the original signal length, temperature and composition of the liquid, and time of flight, as the attenuation and dissipation is a known result of signal propagation as taught by 
	
Claim 3: Crayton in view of Rollinger further in view of Fell teaches the device of claim 2, previous. Crayton in view of Rollinger further in view of Fell fails to teach wherein: the memory further stores a correlation between the propagation speed of the ultrasonic wave and the length of the waveform of the ultrasonic wave; and the arithmetic operation circuit is further programmed to execute processing of setting the propagation path detection period based on the time difference between the liquid surface timing and the output timing stored in the memory and the length of the waveform of the ultrasonic wave corresponding to the propagation speed of the ultrasonic wave, in case the time difference between the liquid surface timing and the output timing is not stored in the memory.
	However, Fell teaches the analysis of pulse-echo distance measurement wherein the echo has traveled to the liquid surface 15, reflected, and then back through the liquid and probe to a receiving element.  The pulse energy is dissipated by attenuation and dispersion. (end col. 5- col. 6, line 16).  Therefore, if a person having ordinary skill in the art before the effective filing date of the invention knows all of the relevant factors as taught by Crayton, including ultrasound signal speed and duration as well as liquid composition and temperature, the distance traveled can be determined.  Likewise, the dissipation and attenuation of the echo as compared to the original can be detected and stored.  Under the same conditions (fluid composition, temperature, and distance) the pulse movement and attenuation is repeatable and predictable.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the propagation speed, waveform length, original waveform length, and liquid composition and temperature in order to process a detection period and set a range of possible detection periods as the attenuation and dissipation is a known result of signal propagation as taught by Fell, in order to have a window of values which will allow for the removal of invalid values when detecting liquid level.


Claim 4: Crayton in view of Rollinger teaches the ultrasonic distance measuring device according to claim 1.  Crayton in view of Rollinger fails to teach wherein: the arithmetic operation circuit is further programmed to execute processing of selecting, as the liquid surface timing, an output timing of a detection signal, which has a shortest time difference relative to the output timing, among plural detection signals output from the comparator circuit, in case the plural detection signals are output during the propagation path detection period.
	However, Crayton teaches the time of flight is determined from the time the ultrasonic signal is transmitted to the time it is received.  Rollinger teaches determination of a liquid level using signals that fall within a specific window of values, therefore indicating that erroneous and invalid signals can be received.  Fell further teaches that a transmitted and reflected ultrasonic signal can return multiple echoes, see Fig. 2.  It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to discern the most useful data or the most effective manner of treating data.  The received values within a window, as taught by Rollinger, could be averaged, given a weighted average based on amplitude or duration, the mean value can be chosen as the usable signal, etc.  These are all known techniques with variations that are predictable to a person having ordinary skill in the art.   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the liquid surface timing which has the shortest time difference relative to the output timing in case there are a plurality of detection signals in order to use the data by applying a known technique to yield predictable results.

Claim 8: Crayton in view of Rollinger further in view of Fell teaches the device of claim 2, previous.  
	Crayton in view of Rollinger fails to teach wherein: the arithmetic operation circuit is further programmed to execute processing of selecting, as the liquid surface timing, an output timing of a detection signal, which has a shortest time difference relative to the output timing, among plural detection signals output from the comparator circuit, in case the plural detection signals are output during the propagation path detection period.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the liquid surface timing which has the shortest time difference relative to the output timing in case there are a plurality of detection signals in order to use the data by applying a known technique to yield predictable results.

Claim 9: Crayton in view of Rollinger further in view of Fell teaches the device of claim 2, previous.  Crayton further teaches wherein: the liquid to be detected is fuel (title, “Ultrasonic Fuel Level Sensing Device”; Fig. 1 the liquid 105 is fuel).

Claim 10: Crayton in view of Rollinger further in view of Fell teaches the device of claim 2, previous.  Crayton further teaches wherein: the ultrasonic sensor is provided within the liquid stored in the tank (the sensor 165 is mounted on the bottom of the tank.  The sensor 165 includes a conical section 225 that protrudes from the tank bottom 125.)

Claim 11: Crayton in view of Rollinger further in view of Fell teaches the device of claim 2, previous.  Crayton further teaches wherein: the medium sensor includes at least one of a temperature sensor (temperature sensor 170) for detecting a temperature of the medium and a composition sensor for detecting a composition of the medium and detects at least one of the temperature and the composition of the medium (the temperature sensor 170 detects the temperature of the medium).

Claim 12: Crayton in view of Rollinger further in view of Fell teaches the device of claim 3, previous.  
	Crayton in view of Rollinger fails to teach wherein: the arithmetic operation circuit is further programmed to execute processing of selecting, as the liquid surface timing, an output timing of a detection signal, which has a shortest time difference relative to the output timing, among plural detection signals output from the comparator circuit, in case the plural detection signals are output during the propagation path detection period.
	However, Crayton teaches the time of flight is determined from the time the ultrasonic signal is transmitted to the time it is received.  Rollinger teaches determination of a liquid level using signals that fall within a specific window of values, therefore indicating that erroneous and invalid signals can be received.  Fell further teaches that a transmitted and reflected ultrasonic signal can return multiple echoes, see Fig. 2.  It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to discern the most useful data or the most effective manner of treating data.  The received values within a window, as taught by Rollinger, could be averaged, given a weighted average based on amplitude or duration, the mean value can be chosen as the usable signal, etc.  These are all known techniques with variations that are predictable to a person having ordinary skill in the art.   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the liquid surface timing which has the shortest time difference relative to the output timing in case there are a plurality of detection signals in order to use the data by applying a known technique to yield predictable results.

Claim 13: Crayton in view of Rollinger further in view of Fell teaches the device of claim 3, previous.  Crayton further teaches wherein: the liquid to be detected is fuel (title, “Ultrasonic Fuel Level Sensing Device”; Fig. 1 the liquid 105 is fuel).

Claim 14: Crayton in view of Rollinger further in view of Fell teaches the device of claim 3, previous.  Crayton further teaches wherein: the ultrasonic sensor is provided within the liquid stored in the 

Claim 15: Crayton in view of Rollinger further in view of Fell teaches the device of claim 3, previous.  Crayton further teaches wherein: the medium sensor includes at least one of a temperature sensor (temperature sensor 170) for detecting a temperature of the medium and a composition sensor for detecting a composition of the medium and detects at least one of the temperature and the composition of the medium (the temperature sensor 170 detects the temperature of the medium).

Claim 16: Crayton in view of Rollinger further in view of Fell teaches the device of claim 4, previous. Crayton further teaches wherein: the liquid to be detected is fuel (title, “Ultrasonic Fuel Level Sensing Device”; Fig. 1 the liquid 105 is fuel).

Claim 17: Crayton in view of Rollinger further in view of Fell teaches the device of claim 4, previous. Crayton further teaches wherein: the ultrasonic sensor is provided within the liquid stored in the tank (the sensor 165 is mounted on the bottom of the tank.  The sensor 165 includes a conical section 225 that protrudes from the tank bottom 125.)

Claim18: Crayton in view of Rollinger further in view of Fell teaches the device of claim 4, previous. Crayton further teaches wherein: the medium sensor includes at least one of a temperature sensor (temperature sensor 170) for detecting a temperature of the medium and a composition sensor for detecting a composition of the medium and detects at least one of the temperature and the composition of the medium (the temperature sensor 170 detects the temperature of the medium).

Claim 19: Crayton in view of Rollinger further in view of Fell teaches the device of claim 5, previous. Crayton further teaches wherein: the ultrasonic sensor is provided within the liquid stored in the tank (the sensor 165 is mounted on the bottom of the tank.  The sensor 165 includes a conical section 225 that protrudes from the tank bottom 125.)

Claim 20: Crayton in view of Rollinger further in view of Fell teaches the device of claim 5, previous. Crayton further teaches wherein: the medium sensor includes at least one of a temperature sensor (temperature sensor 170) for detecting a temperature of the medium and a composition sensor for detecting a composition of the medium and detects at least one of the temperature and the composition of the medium (the temperature sensor 170 detects the temperature of the medium).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US6202484 teaches ultrasonic pulse liquid level detection. US5793705 teaches ultrasonic liquid level gauge. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        9/29/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861